      Case 1-21-01013-ess     Doc 32-24     Filed 05/04/21     Entered 05/04/21 13:18:29




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:
                                                                  Case No. 1-19-43516-ess
MICHAEL KRICHEVSKY                                                Chapter 11


                              Debtor In Possession

MICHAEL KRICHEVSKY

                              Plaintiff Under Duress, DIP
                                                                  Adversary Proceeding No.:
vs.                                                               1-21-01013

US BANK, NA, WELLS FARGO BANK, NA, WELLS                         CERTIFICATE OF SERVICE
FARGO HOME MORTGAGE, KELLY DUNCAN,
WELLS FARGO HOME MORTGAGE, STEPHANIE
TERESE TAUTGE, DANIEL V. EDWARD, BANC OF
AMERICA FUNDING CORPORATION, VERIPRISE
PROCESSING SOLUTIONS LLC, CHARIE LENISE
GLADDEN, WOODS OVIATT GILMAN, LLP
DONALD W. O'BRIEN, JR., NATALIE A. GRIGG,
ALEKSANDRA K. FUGATE, BRITTANY J. MAXON,
DAVID BRUCE WILDERMUTH, BRETTANIE L.
HART SAXTON, VICTORIA E. MUNIAN, MICHAEL
THOMAS JABLONSKI, MIRANDA L. SHARLETTE
A/K/A MIRANDA JAKUBEC, FRENKEL LAMBERT
WEISS WEISMAN GORDON, LLP, BARRY WEISS,
PROVEST, LLC, WOODY DORSONNE, REED SMITH
LLP, NATSAYI MAWERE, JENNIFER L. ACHILLES,
ESTATE OF DISEASED NOACH DEAR, SHMUEL
TAUB, STEVEN J. BAUM, P.C. STEVEN J. BAUM,
ELPINIKI M. BECHAKAS, JANE AND JOHN DOE 1-
100, INDIVIDUALS NAMES TO BE DISCOVERED,

                              Defendants.


                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 4, 2021, I caused the foregoing Motion to
Dismiss, including all attachments to be electronically filed with the Clerk of Court by using the
CM/ECF system, and provided a true correct copy of said document including all attachments to

100400-14
    Case 1-21-01013-ess        Doc 32-24   Filed 05/04/21    Entered 05/04/21 13:18:29




a vendor for mailing by U.S. Postal Service First Class Main Postage Prepaid or FedEx to the
following parties:

Michael Krichevsky
4221 Atlantic Ave
Brooklyn, NY 11224

Marianne DeRosa
Office of the Chapter 13 Trustee
100 Jericho Quadrangle
Suite 127
Jericho, NY 11753

Office of the United States Trustee
US Federal Office Building
201 Varick Street
Suite 1006
New York, NY 10014




                                                  /s/ Kevin P. Hoenig

                                                 Kevin P. Hoenig
                                                 Bankruptcy Clerk




100400-14
